Citation Nr: 1047754	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  07-34 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating in excess of 10 percent 
disabling for service-connected bronchial asthma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1969 to January 
1972, during the Vietnam Era.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from a June 2005 rating decision of the Department of Veterans 
Affairs (VA), Montgomery, Alabama, Regional Office (RO), which 
denied an increased rating in excess of 10 percent disabling for 
service-connected bronchial asthma.  The Veteran disagreed with 
such decision and subsequently perfected an appeal.   

In October 2010, the Veteran testified before the undersigned 
Veterans Law Judge via video conference.  A copy of the hearing 
transcript is of record and has been reviewed. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks an increased rating in excess of 10 percent 
disabling for his service-connected bronchial asthma disability.  
Review of the record reveals that further development is needed 
before deciding the merits of the claim.  

Review of the record reveals that the Veteran last underwent a VA 
examination regarding his bronchial asthma disability in October 
2007, and the record contains subsequent statements from the 
Veteran to the effect that his disability has worsened.  See 
October 2010 Board Hearing Transcript.  Thus, the Board finds 
that a more contemporaneous VA examination is needed in order to 
assess the current severity of the Veteran's service-connected 
bronchial asthma disability.  The fulfillment of the duty to 
assist requires a thorough and contemporaneous medical 
examination that considers prior medical examinations and 
treatment in order to conduct a complete evaluation of the 
veteran's claims.  38 C.F.R. § 4.2 (2010).  Where further 
evidence, or clarification of the evidence, is needed for proper 
appellate decision-making, a remand to the RO is required.  38 
C.F.R. § 19.9(a)(1) (2010).

The Board notes that during the pendency of this appeal, in Rice 
v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for 
Veterans Claims (Court) held that a TDIU claim is part of an 
increased rating claim when such claim is raised by the record.  
The Court further held that when evidence of unemployability is 
submitted at the same time that the Veteran is appealing the 
initial rating assigned for a disability, the claim for TDIU will 
be considered part and parcel of the claim for benefits for the 
underlying disability.  Id.  As such, the Rice case must be 
considered in readjudicating the claims on appeal.

The Board also notes that review of the evidence of record 
indicates that the Veteran receives social security benefits for 
his service-connected bronchial asthma disability.  See November 
2007 "Appeal to the Board of Veterans Appeals," VA Form 9.  The 
Veteran also reported that he continues to receive treatment at 
the VA Medical center (VAMC) in Birmingham, Alabama.  See October 
2010 Board Hearing Transcript.  The Veteran's last treatment 
records from the Birmingham VAMC are dated March 2005.  The 
treatment records from the Social Security Administration (SSA) 
and the Birmingham VAMC may support his increased rating claim.  
VA is, therefore, on notice of records that may be probative to 
the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
Consequently, the Veteran's complete SSA records and treatment 
records from the Birmingham VAMC dated from April 2005 should be 
obtained and associated with the claims file.  

Accordingly, to ensure that VA has met its duty to assist in 
developing the facts pertinent to the claim remaining on appeal 
and to afford full procedural due process, the case is REMANDED 
for the following action:

1.  The AMC/RO should obtain the Veteran's 
SSA records, and associate these records 
with the claims folder.    
	
To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims folder should contain documentation 
of the attempts made.  The Veteran and his 
representative should also be informed of 
the negative results, and should be given 
an opportunity to obtain the records.  

2.  The AMC/RO should obtain the Veteran's 
current treatment records regarding his 
bronchial asthma disability from the 
Birmingham VAMC, beginning April 2005, and 
associate these records with the claims 
folder.     

To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims folder should contain documentation 
of the attempts made.  The Veteran and his 
representative should also be informed of 
the negative results, and should be given 
an opportunity to obtain the records. 

3.  After the above development has been 
completed and all outstanding records have 
been associated with the claims file, the 
Veteran should be provided a VA 
examination  to determine the nature, 
extent, and severity of his service-
connected bronchial asthma disability.  

The examiner should note all signs and 
symptoms of the service- connected 
bronchial asthma disability.  The examiner 
should also note the results of pulmonary 
function testing, any asthma related 
prescriptions, and whether the Veteran's 
bronchial asthma requires: (1) the use of 
daily inhalational or oral bronchodilator 
therapy, (2) the use of inhalational anti-
inflammatory medication, (3) at least 
monthly visits to the physician for 
required care of exacerbations, (4) 
intermittent (at least three per year) 
courses of systemic (oral or parenteral) 
corticosteroids, (4) more than one attack 
per week with episodes of respiratory 
failure, and/or (6) the daily use of 
systemic high dose corticosteroids or 
immuno- suppressive medications.  See 
38 C.F.R. § 4.97, Diagnostic Code 6602 
(2010).  

The examiner should also discuss the 
effects of the service-connected bronchial 
asthma disability on the Veteran's 
employment and activities of daily living.

The claims folder, a copy of this REMAND, 
and a copy of the rating criteria under 
38 C.F.R. § 4.97, Diagnostic Code 6602 
(2010) must be made available to the 
examiner.  The examiner must review the 
claims folder and note such review in the 
examination report.  All findings, and the 
reasons and bases therefore, should be set 
forth in sufficient detail, and a complete 
rationale should be provided with any 
opinion.   

4.  Upon completion of the above-requested 
development, the RO should readjudicate 
the Veteran's increased rating claim, 
taking into account any newly obtained 
evidence.  All applicable laws and 
regulations should be considered, 
including consideration of Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be 


provided with a SSOC and given the 
opportunity to respond thereto. 

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose of 
this REMAND is to ensure compliance with due process 
considerations.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examinations requested in this remand are to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by 
not attending the requested VA examinations may result in an 
adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


